                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7       TONY BORJAS,                                   Case No. 19-cv-02038-PJH
                                                        Plaintiff,
                                   8
                                                                                          ORDER DENYING EX PARTE MOTION
                                                  v.                                      FOR A TEMPORARY RESTRAINING
                                   9
                                                                                          ORDER AND INJUNCTION
                                  10       RALPH DIAZ, et al.,
                                                                                          Re: Dkt. No. 2
                                                        Defendants.
                                  11

                                  12
Northern District of California
 United States District Court




                                  13            Plaintiff, a state prisoner, has filed a pro se civil rights complaint under 42 U.S.C. §

                                  14   1983.     Plaintiff alleges that the integration of several groups on the prison yard at

                                  15   Correctional Training Facility (“CTF”) will place him at risk of harm. Plaintiff argues that

                                  16   prison officials merged the prisoners in the Special Needs Yard (“SNY”), formerly known

                                  17   as protective custody, with the General Population (“GP”) prisoners in December 2018.

                                  18   As a result of the merger, there was a “major riot” that resulted in “multiple injuries.”

                                  19   Docket No. 1 at 3. He alleges that this “planned merger” “would place Plaintiff at serious

                                  20   risk of harm,” id. Though, the merger has already occurred, and plaintiff does not appear

                                  21   to have been harmed. Plaintiff is a GP prisoner. Docket No. 2 at 2. For relief, plaintiff

                                  22   requests an injunction preventing the merger of SNY and GP prisoners and a declaration

                                  23   that defendants’ actions violate his Eighth Amendment rights. Docket No. 1 at 3.1

                                  24            This matter is now before the court for consideration of plaintiff’s motion for a

                                  25   temporary restraining order (“TRO”) and injunction prohibiting defendants and persons

                                  26
                                       1
                                  27      The complaint and motion for a TRO are virtually identical to at least ten other cases
                                       filed recently by prisoners at CTF. See, e.g., Ruiz v. Diaz, No. 19-cv-1928 LHK; Alvarez
                                  28   v. Diaz, 19-cv-1968 WHA; Saenz v. Diaz, 19-cv-2031 WHO; Saucedo v. Diaz, 19-cv-
                                       2032 SI.
                                   1   acting on their behalf “from merging the SNY and/or STG Fresno Bulldogs with GP

                                   2   prisoners” at CTF. Docket No. 2 at 3.

                                   3          A temporary restraining order preserves the status quo and prevents irreparable

                                   4   harm until a hearing can be held on a preliminary injunction application. See Granny

                                   5   Goose Foods, Inc. v. Brotherhood of Teamsters & Auto Truck Drivers, 415 U.S. 423, 439

                                   6   (1974). A temporary restraining order is an “extraordinary remedy” that the court should

                                   7   award only when a plaintiff makes a clear showing that he is entitled to such relief. See

                                   8   Winter v. Natural Res. Defense Council, Inc., 555 U.S. 7, 24 (2008). The standards for a

                                   9   temporary restraining order are the same as those for a preliminary injunction. See

                                  10   Stuhlbarg Int'l Sales Co., Inc. v. John D. Brush & Co., Inc., 240 F.3d 832, 839 n.7 (9th

                                  11   Cir. 2001). A plaintiff must demonstrate (1) a likelihood of success on the merits, (2) a

                                  12   likelihood of irreparable harm that will result if an injunction is not issued, (3) the balance
Northern District of California
 United States District Court




                                  13   of equities tips in favor of the plaintiff, and (4) an injunction is in the public interest. See

                                  14   Winter, 555 U.S. at 20.2 The irreparable injury must be both likely and immediate. See

                                  15   id. at 22; Caribbean Marine Services Co., Inc. v. Baldrige, 844 F.2d 668, 674 (9th Cir.

                                  16   1988) (“A plaintiff must do more than merely allege imminent harm sufficient to establish

                                  17   standing; a plaintiff must demonstrate immediate threatened injury as a prerequisite to

                                  18   preliminary injunctive relief.”)

                                  19          Plaintiff is not entitled to a TRO or preliminary injunction to prevent the merger of

                                  20   the different prisoner populations.

                                  21          First, the request to prevent the merger of the different prisoner groups appears to

                                  22   be moot because plaintiff alleges in his verified complaint that the merger occurred in

                                  23

                                  24      2
                                            Winter did not, however, completely reject the validity of the sliding scale approach
                                  25   to preliminary injunctions. Alliance for the Wild Rockies v. Cottrell, 632 F.3d 1127, 1134
                                       (9th Cir. 2011). Under the “sliding scale” approach used in the Ninth Circuit – also
                                  26   dubbed the “serious question” test in Alliance for Wild Rockies -- “the elements of the
                                       preliminary injunction test are balanced, so that a stronger showing of one element may
                                  27   offset a weaker showing of another.” Id. at 1131. Thus, even after Winter, “‘serious
                                       questions going to the merits’ and a hardship balance that tips sharply toward the plaintiff
                                  28   can support issuance of an injunction, assuming the other two elements of the Winter test
                                       are also met.” Id. at 1132 (citations omitted).
                                                                                      2
                                   1   December 2018. See Docket No. 1 at 3. Injunctive relief would not be able to prevent an

                                   2   event that has already occurred.

                                   3          Second, at least part of the dispute that forms the basis for the requested

                                   4   TRO/injunction is different from the allegations in the complaint and would not be the

                                   5   proper basis for interim relief. A plaintiff is not entitled to injunctive relief based on claims

                                   6   not pled in the complaint because the “court’s equitable power lies only over the merits of

                                   7   the case or controversy before it.” Pacific Radiation Oncology, LLC v. Queen’s Med. Ctr.,

                                   8   810 F.3d 631, 633 (9th Cir. 2015); see, e.g., id. at 636-38 (district court properly denied

                                   9   plaintiff’s request for an injunction to prevent HIPAA violation, where plaintiff had not

                                  10   asserted a claim for a HIPAA violation). Plaintiff wants the TRO/injunction to include

                                  11   preventing the integration of the Fresno Bulldogs “security threat group” into the GP at

                                  12   CTF. (A “security threat group” is the current term for what used to be referred to as a
Northern District of California
 United States District Court




                                  13   prison gang. Hinojosa v. Davey, 803 F.3d 412, 416 n.1 (9th Cir. 2015), reversed on other

                                  14   grounds by Kernan v. Hinojosa, 136 S. Ct. 1603 (2016)). But the Fresno Bulldogs are not

                                  15   even mentioned in the complaint. Not only are the Fresno Bulldogs not mentioned, the

                                  16   integration of the Fresno Bulldogs into GP seems to raise a different issue than the

                                  17   integration of the GP and SNY populations: the SNY population appears to be prisoners

                                  18   who are preyed upon, whereas members of a security threat group appear to be

                                  19   prisoners who could prey upon others. Plaintiff does not address this issue at all. A TRO

                                  20   or injunction is not proper to prevent the merger of the Fresno Bulldogs with the GP

                                  21   population because the complaint does not allege any claim related to that merger or why

                                  22   plaintiff would be at risk of harm.

                                  23          Third, the evidentiary support for the requested TRO falls far short of showing that

                                  24   irreparable harm is likely and imminent if interim relief is not granted.              Plaintiff’s

                                  25   declaration provides no specific information about any particular threat to him.              His

                                  26   declaration indicates that he is a GP prisoner interested in avoiding trouble but does not

                                  27   explain any specific threat to him individually posed by SNY prisoners being merged with

                                  28   GP prisoners or the Fresno Bulldogs. The only other declaration is from Kim McGill,
                                                                                      3
                                   1   apparently a non-lawyer who works for the “Youth Justice Coalition.” McGill’s declaration

                                   2   does not show that she has any personal knowledge about the merger, prison

                                   3   operations, or the actual danger posed by the merger of GP and SNY inmates at

                                   4   plaintiff’s prison. Docket No. 3. Plaintiff does not meet his burden to demonstrate that he

                                   5   will suffer immediate and irreparable injury without a TRO.

                                   6          Finally, even if the foregoing problems did not exist, plaintiff does not show the

                                   7   need for a TRO without any notice to the defendants, who have not yet been served with

                                   8   process in this action. Federal Rule of Civil Procedure 65(b)(1) provides that a TRO can

                                   9   issue without notice to adverse party only if “specific facts in an affidavit or a verified

                                  10   complaint clearly show that immediate and irreparable injury, loss, or damage will result

                                  11   to the movant before the adverse party can be heard in opposition” and the movant

                                  12   certifies in writing the efforts to give notice and the reasons why notice should not be
Northern District of California
 United States District Court




                                  13   required. These stringent requirements “reflect the fact that our entire jurisprudence runs

                                  14   counter to the notion of court action taken before reasonable notice and an opportunity to

                                  15   be heard has been granted both sides of a dispute.” Granny Goose, 415 U.S. at 423.

                                  16   Plaintiff does not show that immediate and irreparable injury will occur if the court does

                                  17   not act before allowing defendants to be heard, nor does he provide any information

                                  18   about his efforts to give notice to defendants. His failure to satisfy Rule 65(b)(1) is fatal to

                                  19   his ex parte motion.

                                  20          For the foregoing reasons, plaintiff’s ex parte motion for a TRO or injunction

                                  21   (Docket No. 2) is DENIED. The underlying complaint will be reviewed in due course.

                                  22          IT IS SO ORDERED.

                                  23   Dated: April 24, 2019

                                  24

                                  25
                                                                                                 PHYLLIS J. HAMILTON
                                  26                                                             United States District Judge
                                  27

                                  28
                                                                                      4
                                   1                                  UNITED STATES DISTRICT COURT

                                   2                                NORTHERN DISTRICT OF CALIFORNIA

                                   3
                                        TONY BORJAS,
                                   4                                                          Case No. 19-cv-02038-PJH
                                                       Plaintiff,
                                   5
                                                v.                                            CERTIFICATE OF SERVICE
                                   6
                                        RALPH DIAZ, et al.,
                                   7
                                                       Defendants.
                                   8

                                   9
                                              I, the undersigned, hereby certify that I am an employee in the Office of the Clerk, U.S.
                                  10
                                       District Court, Northern District of California.
                                  11

                                  12
Northern District of California




                                              That on April 24, 2019, I SERVED a true and correct copy(ies) of the attached, by placing
 United States District Court




                                  13
                                       said copy(ies) in a postage paid envelope addressed to the person(s) hereinafter listed, by
                                  14
                                       depositing said envelope in the U.S. Mail, or by placing said copy(ies) into an inter-office delivery
                                  15
                                       receptacle located in the Clerk's office.
                                  16

                                  17   Tony Borjas ID: AW1071
                                       CTF
                                  18   P.O. Box 689
                                       Soledad, CA 93960
                                  19

                                  20

                                  21   Dated: April 24, 2019

                                  22
                                                                                          Susan Y. Soong
                                  23                                                      Clerk, United States District Court
                                  24

                                  25
                                                                                          By:________________________
                                  26                                                      Kelly Collins, Deputy Clerk to the
                                  27                                                      Honorable PHYLLIS J. HAMILTON

                                  28
                                                                                          5
